IN THE SUPREME COURT OF TENNESSEE
            AT JACKSON
                                                                FILED
                                                               November 24, 1999
                                                               Cecil Crowson, Jr.
                                                              Appellate Court Clerk
 CORETTA SCOTT KING,                          ]
 MARTIN LUTHER KING, III,                     ]
 BERNICE KING, DEXTER SCOTT                   ]      SHELBY CIRCUIT
 KING, and YOLANDA KING,                      ]      NO. W1999-00984-SC-S10-CV
                                              ]
        Plaintiffs                            ]
                                              ]
 VS.                                          ]
                                              ]
 LOYD JOWERS, and other                       ]
 unknown co-conspirators,                     ]
                                              ]
        Defendants,                           ]
                                              ]
 and                                          ]
                                              ]
 MEMPHIS PUBLISHING COMPANY,                  ]
                                              ]
        Intervenor.                           ]

                                       ORDER



        Upon consideration of the application for permission to appeal filed by Memphis

 Publishing Company in this cause, the Court is of the opinion that the application

 should be, and is, hereby granted.




                                                    PER CURIAM